

	

		II

		Calendar No. 114

		109th CONGRESS

		1st Session

		S. 494

		[Report No. 109–72]

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2005

			Mr. Akaka (for himself,

			 Ms. Collins, Mr. Grassley, Mr.

			 Levin, Mr. Leahy,

			 Mr. Voinovich, Mr. Lieberman, Mr.

			 Coleman, Mr. Durbin,

			 Mr. Dayton, Mr.

			 Pryor, Mr. Johnson,

			 Mr. Lautenberg, Mr. Carper, and Mr.

			 Chafee) introduced the following bill; which was read twice and

			 referred to the Committee on Homeland

			 Security and Governmental Affairs

		

		

			May 25, 2005

			Reported by Ms. Collins,

			 without amendment

		

		A BILL

		To amend chapter 23 of title 5, United States Code, to

		  clarify the disclosures of information protected from prohibited personnel

		  practices, require a statement in nondisclosure policies, forms, and agreements

		  that such policies, forms, and agreements conform with certain disclosure

		  protections, provide certain authority for the Special Counsel, and for other

		  purposes.

	

	

		1.Protection of certain

			 disclosures of information by Federal employees

			(a)Short

			 titleThis Act may be cited as the Federal Employee Protection of Disclosures

			 Act.

			(b)Clarification

			 of disclosures coveredSection 2302(b)(8) of title 5, United

			 States Code, is amended—

				(1)in subparagraph

			 (A)—

					(A)by striking

			 which the employee or applicant reasonably believes evidences

			 and inserting , without restriction to time, place, form, motive,

			 context, or prior disclosure made to any person by an employee or applicant,

			 including a disclosure made in the ordinary course of an employee’s duties,

			 that the employee or applicant reasonably believes is evidence of;

			 and

					(B)in clause (i), by

			 striking a violation and inserting any

			 violation;

					(2)in subparagraph

			 (B)—

					(A)by striking

			 which the employee or applicant reasonably believes evidences

			 and inserting , without restriction to time, place, form, motive,

			 context, or prior disclosure made to any person by an employee or applicant,

			 including a disclosure made in the ordinary course of an employee’s duties, of

			 information that the employee or applicant reasonably believes is evidence

			 of; and

					(B)in clause (i), by

			 striking a violation and inserting any violation (other

			 than a violation of this section); and

					(3)by adding at the

			 end the following:

					

						(C)any disclosure

				that—

							(i)is made by an

				employee or applicant of information required by law or Executive order to be

				kept secret in the interest of national defense or the conduct of foreign

				affairs that the employee or applicant reasonably believes is direct and

				specific evidence of—

								(I)any violation of

				any law, rule, or regulation;

								(II)gross

				mismanagement, a gross waste of funds, an abuse of authority, or a substantial

				and specific danger to public health or safety; or

								(III)a false

				statement to Congress on an issue of material fact; and

								(ii)is made

				to—

								(I)a member of a

				committee of Congress having a primary responsibility for oversight of a

				department, agency, or element of the Federal Government to which the disclosed

				information relates and who is authorized to receive information of the type

				disclosed;

								(II)any other Member

				of Congress who is authorized to receive information of the type disclosed;

				or

								(III)an employee of

				Congress who has the appropriate security clearance and is authorized to

				receive information of the type

				disclosed.

								.

				(c)Covered

			 disclosuresSection 2302(a)(2) of title 5, United States Code, is

			 amended—

				(1)in subparagraph

			 (B)(ii), by striking and at the end;

				(2)in subparagraph

			 (C)(iii), by striking the period at the end and inserting ; and;

			 and

				(3)by adding at the

			 end the following:

					

						(D)disclosure means a

				formal or informal communication or transmission, but does not include a

				communication concerning policy decisions that lawfully exercise discretionary

				authority unless the employee providing the disclosure reasonably believes that

				the disclosure evidences—

							(i)any violation of any law, rule, or

				regulation; or

							(ii)gross management, a gross waste of

				funds, an abuse of authority, or a substantial and specific danger to public

				health or

				safety.

							.

				(d)Rebuttable

			 presumptionSection 2302(b) of title 5, United States Code, is

			 amended by amending the matter following paragraph (12) to read as

			 follows:

				

					This

				subsection shall not be construed to authorize the withholding of information

				from Congress or the taking of any personnel action against an employee who

				discloses information to Congress, except that an employee or applicant may be

				disciplined for the disclosure of information described in paragraph (8)(C)(i)

				to a Member or employee of Congress who is not authorized to receive such

				information. For purposes of paragraph (8), any presumption relating to the

				performance of a duty by an employee who has authority to take, direct others

				to take, recommend, or approve any personnel action may be rebutted by

				substantial evidence. For purposes of paragraph (8), a determination as to

				whether an employee or applicant reasonably believes that they have disclosed

				information that evidences any violation of law, rule, regulation, gross

				mismanagement, a gross waste of funds, an abuse of authority, or a substantial

				and specific danger to public health or safety shall be made by determining

				whether a disinterested observer with knowledge of the essential facts known to

				and readily ascertainable by the employee would reasonably conclude that the

				actions of the Government evidence such violations, mismanagement, waste,

				abuse, or

				danger..

			(e)Nondisclosure

			 policies, forms, and agreements; security clearances; and retaliatory

			 investigations

				(1)Personnel

			 actionSection 2302(a)(2)(A) of title 5, United States Code, is

			 amended—

					(A)in clause (x), by

			 striking and after the semicolon; and

					(B)by redesignating

			 clause (xi) as clause (xiv) and inserting after clause (x) the

			 following:

						

							(xi)the

				implementation or enforcement of any nondisclosure policy, form, or

				agreement;

							(xii)a suspension,

				revocation, or other determination relating to a security clearance or any

				other access determination by a covered agency;

							(xiii)an

				investigation, other than any ministerial or nondiscretionary fact finding

				activities necessary for the agency to perform its mission, of an employee or

				applicant for employment because of any activity protected under this section;

				and

							

					(2)Prohibited

			 personnel practiceSection 2302(b) of title 5, United States

			 Code, is amended—

					(A)in paragraph

			 (11), by striking or at the end;

					(B)in paragraph

			 (12), by striking the period and inserting a semicolon; and

					(C)by inserting

			 after paragraph (12) the following:

						

							(13)implement or

				enforce any nondisclosure policy, form, or agreement, if such policy, form, or

				agreement does not contain the following statement: These provisions are

				consistent with and do not supersede, conflict with, or otherwise alter the

				employee obligations, rights, or liabilities created by Executive Order No.

				12958; section 7211 of title 5, United States Code (governing disclosures to

				Congress); section 1034 of title 10, United States Code (governing disclosure

				to Congress by members of the military); section 2302(b)(8) of title 5, United

				States Code (governing disclosures of illegality, waste, fraud, abuse, or

				public health or safety threats); the Intelligence Identities Protection Act of

				1982 (50 U.S.C.

				421 et seq.) (governing disclosures that could expose

				confidential Government agents); and the statutes which protect against

				disclosures that could compromise national security, including sections 641,

				793, 794, 798, and 952 of title 18, United States Code, and section 4(b) of the

				Subversive Activities Control Act of 1950 (50 U.S.C. 783(b)). The

				definitions, requirements, obligations, rights, sanctions, and liabilities

				created by such Executive order and such statutory provisions are incorporated

				into this agreement and are controlling; or

							(14)conduct, or

				cause to be conducted, an investigation, other than any ministerial or

				nondiscretionary fact finding activities necessary for the agency to perform

				its mission, of an employee or applicant for employment because of any activity

				protected under this

				section.

							.

					(3)Board and court

			 review of actions relating to security clearances

					(A)In

			 generalChapter 77 of title 5, United States Code, is amended by

			 inserting after section 7702 the following:

						

							7702a.Actions

				relating to security clearances

								(a)In any appeal

				relating to the suspension, revocation, or other determination relating to a

				security clearance or access determination, the Merit Systems Protection Board

				or any reviewing court—

									(1)shall determine

				whether paragraph (8) or (9) of section 2302(b) was violated;

									(2)may not order the

				President or the designee of the President to restore a security clearance or

				otherwise reverse a determination of clearance status or reverse an access

				determination; and

									(3)subject to

				paragraph (2), may issue declaratory relief and any other appropriate

				relief.

									(b)(1)If, in any final

				judgment, the Board or court declares that any suspension, revocation, or other

				determination with regards to a security clearance or access determination was

				made in violation of paragraph (8) or (9) of section 2302(b), the affected

				agency shall conduct a review of that suspension, revocation, access

				determination, or other determination, giving great weight to the Board or

				court judgment.

									(2)Not later than 30 days after any

				Board or court judgment declaring that a security clearance suspension,

				revocation, access determination, or other determination was made in violation

				of paragraph (8) or (9) of section 2302(b), the affected agency shall issue an

				unclassified report to the congressional committees of jurisdiction (with a

				classified annex if necessary), detailing the circumstances of the agency’s

				security clearance suspension, revocation, other determination, or access

				determination. A report under this paragraph shall include any proposed agency

				action with regards to the security clearance or access determination.

									(c)An allegation

				that a security clearance or access determination was revoked or suspended in

				retaliation for a protected disclosure shall receive expedited review by the

				Office of Special Counsel, the Merit Systems Protection Board, and any

				reviewing court.

								(d)For purposes of

				this section, corrective action may not be ordered if the agency demonstrates

				by a preponderance of the evidence that it would have taken the same personnel

				action in the absence of such

				disclosure.

								.

					(B)Technical and

			 conforming amendmentThe table of sections for chapter 77 of

			 title 5, United States Code, is amended by inserting after the item relating to

			 section 7702 the following:

						

							

								7702a. Actions relating to security

				clearances.

							

							.

					(f)Exclusion of

			 agencies by the PresidentSection 2302(a)(2)(C) of title 5,

			 United States Code, is amended by striking clause (ii) and inserting the

			 following:

				

					(ii)(I)the Federal Bureau of

				Investigation, the Central Intelligence Agency, the Defense Intelligence

				Agency, the National Imagery and Mapping Agency, the National Security Agency;

				and

						(II)as determined by the President,

				any executive agency or unit thereof the principal function of which is the

				conduct of foreign intelligence or counterintelligence activities, if the

				determination (as that determination relates to a personnel action) is made

				before that personnel action;

				or

						.

			(g)Attorney

			 feesSection 1204(m)(1) of title 5, United States Code, is

			 amended by striking agency involved and inserting agency

			 where the prevailing party is employed or has applied for

			 employment.

			(h)Disciplinary

			 actionSection 1215(a)(3) of title 5, United States Code, is

			 amended to read as follows:

				

					(3)(A)A final order of the

				Board may impose—

							(i)disciplinary action consisting of

				removal, reduction in grade, debarment from Federal employment for a period not

				to exceed 5 years, suspension, or reprimand;

							(ii)an assessment of a civil penalty

				not to exceed $1,000; or

							(iii)any combination of disciplinary

				actions described under clause (i) and an assessment described under clause

				(ii).

							(B)In any case in which the Board finds

				that an employee has committed a prohibited personnel practice under paragraph

				(8) or (9) of section 2302(b), the Board shall impose disciplinary action if

				the Board finds that the activity protected under paragraph (8) or (9) of

				section 2302(b) was a significant motivating factor, even if other factors also

				motivated the decision, for the employee’s decision to take, fail to take, or

				threaten to take or fail to take a personnel action, unless that employee

				demonstrates, by preponderance of evidence, that the employee would have taken,

				failed to take, or threatened to take or fail to take the same personnel

				action, in the absence of such protected

				activity.

						.

			(i)Special Counsel

			 amicus curiae appearanceSection 1212 of title 5, United States

			 Code, is amended by adding at the end the following:

				

					(h)(1)The Special Counsel is

				authorized to appear as amicus curiae in any action brought in a court of the

				United States related to any civil action brought in connection with section

				2302(b) (8) or (9), or subchapter III of chapter 73, or as otherwise authorized

				by law. In any such action, the Special Counsel is authorized to present the

				views of the Special Counsel with respect to compliance with section 2302(b)

				(8) or (9) or subchapter III of chapter 77 and the impact court decisions would

				have on the enforcement of such provisions of law.

						(2)A court of the United States shall

				grant the application of the Special Counsel to appear in any such action for

				the purposes described in subsection

				(a).

						.

			(j)Judicial

			 review

				(1)In

			 generalSection 7703(b)(1) of title 5, United States Code, is

			 amended to read as follows:

					

						(b)(1)(A)Except as provided in

				subparagraph (B) and paragraph (2), a petition to review a final order or final

				decision of the Board shall be filed in the United States Court of Appeals for

				the Federal Circuit. Notwithstanding any other provision of law, any petition

				for review must be filed within 60 days after the date the petitioner received

				notice of the final order or decision of the Board.

								(B)During the 5-year period beginning on

				the effective date of the Federal Employee Protection of Disclosures Act, a

				petition to review a final order or final decision of the Board in a case

				alleging a violation of paragraph (8) or (9) of section 2302(b) shall be filed

				in the United States Court of Appeals for the Federal Circuit or any court of

				appeals of competent jurisdiction as provided under subsection

				(b)(2).

								.

				(2)Review obtained

			 by office of personnel managementSection 7703(d) of title 5,

			 United States Code, is amended to read as follows:

					

						(d)(1)Except as provided

				under paragraph (2), this paragraph shall apply to any review obtained by the

				Director of the Office of Personnel Management. The Director of the Office of

				Personnel Management may obtain review of any final order or decision of the

				Board by filing, within 60 days after the date the Director received notice of

				the final order or decision of the Board, a petition for judicial review in the

				United States Court of Appeals for the Federal Circuit if the Director

				determines, in his discretion, that the Board erred in interpreting a civil

				service law, rule, or regulation affecting personnel management and that the

				Board’s decision will have a substantial impact on a civil service law, rule,

				regulation, or policy directive. If the Director did not intervene in a matter

				before the Board, the Director may not petition for review of a Board decision

				under this section unless the Director first petitions the Board for a

				reconsideration of its decision, and such petition is denied. In addition to

				the named respondent, the Board and all other parties to the proceedings before

				the Board shall have the right to appear in the proceeding before the Court of

				Appeals. The granting of the petition for judicial review shall be at the

				discretion of the Court of Appeals.

							(2)During the 5-year period beginning on

				the effective date of the Federal Employee Protection of Disclosures Act, this

				paragraph shall apply to any review relating to paragraph (8) or (9) of section

				2302(b) obtained by the Director of the Office of Personnel Management. The

				Director of the Office of Personnel Management may obtain review of any final

				order or decision of the Board by filing, within 60 days after the date the

				Director received notice of the final order or decision of the Board, a

				petition for judicial review in the United States Court of Appeals for the

				Federal Circuit or any court of appeals of competent jurisdiction as provided

				under subsection (b)(2) if the Director determines, in his discretion, that the

				Board erred in interpreting paragraph (8) or (9) of section 2302(b). If the

				Director did not intervene in a matter before the Board, the Director may not

				petition for review of a Board decision under this section unless the Director

				first petitions the Board for a reconsideration of its decision, and such

				petition is denied. In addition to the named respondent, the Board and all

				other parties to the proceedings before the Board shall have the right to

				appear in the proceeding before the court of appeals. The granting of the

				petition for judicial review shall be at the discretion of the Court of

				Appeals.

							.

				(k)Nondisclosure

			 policies, forms, and agreements

				(1)In

			 general

					(A)RequirementEach

			 agreement in Standard Forms 312 and 4414 of the Government and any other

			 nondisclosure policy, form, or agreement of the Government shall contain the

			 following statement: These restrictions are consistent with and do not

			 supersede, conflict with, or otherwise alter the employee obligations, rights,

			 or liabilities created by Executive Order No. 12958; section 7211 of title 5,

			 United States Code (governing disclosures to Congress); section 1034 of title

			 10, United States Code (governing disclosure to Congress by members of the

			 military); section 2302(b)(8) of title 5, United States Code (governing

			 disclosures of illegality, waste, fraud, abuse or public health or safety

			 threats); the Intelligence Identities Protection Act of 1982 (50 U.S.C. 421 et

			 seq.) (governing disclosures that could expose confidential Government agents);

			 and the statutes which protect against disclosure that may compromise the

			 national security, including sections 641, 793, 794, 798, and 952 of title 18,

			 United States Code, and section 4(b) of the Subversive Activities Act of 1950

			 (50 U.S.C.

			 783(b)). The definitions, requirements, obligations, rights,

			 sanctions, and liabilities created by such Executive order and such statutory

			 provisions are incorporated into this agreement and are

			 controlling..

					(B)EnforceabilityAny

			 nondisclosure policy, form, or agreement described under subparagraph (A) that

			 does not contain the statement required under subparagraph (A) may not be

			 implemented or enforced to the extent such policy, form, or agreement is

			 inconsistent with that statement.

					(2)Persons other

			 than government employeesNotwithstanding paragraph (1), a

			 nondisclosure policy, form, or agreement that is to be executed by a person

			 connected with the conduct of an intelligence or intelligence-related activity,

			 other than an employee or officer of the United States Government, may contain

			 provisions appropriate to the particular activity for which such document is to

			 be used. Such form or agreement shall, at a minimum, require that the person

			 will not disclose any classified information received in the course of such

			 activity unless specifically authorized to do so by the United States

			 Government. Such nondisclosure forms shall also make it clear that such forms

			 do not bar disclosures to Congress or to an authorized official of an executive

			 agency or the Department of Justice that are essential to reporting a

			 substantial violation of law.

				(l)Clarification

			 of whistleblower rights for critical infrastructure

			 informationSection 214(c) of the Homeland Security Act of 2002

			 (6 U.S.C. 133(c)) is amended by adding at the end the following: For

			 purposes of this section a permissible use of independently obtained

			 information includes the disclosure of such information under section

			 2302(b)(8) of title 5, United States Code..

			(m)Advising

			 employees of rightsSection 2302(c) of title 5, United States

			 Code, is amended by inserting , including how to make a lawful

			 disclosure of information that is specifically required by law or Executive

			 order to be kept secret in the interest of national defense or the conduct of

			 foreign affairs to the Special Counsel, the Inspector General of an agency,

			 Congress, or other agency employee designated to receive such

			 disclosures after chapter 12 of this title.

			(n)Scope of due

			 process

				(1)Special

			 counselSection 1214(b)(4)(B)(ii) of title 5, United States Code,

			 is amended by inserting , after a finding that a protected disclosure

			 was a contributing factor, after ordered if.

				(2)Individual

			 actionSection 1221(e)(2) of title 5, United States Code, is

			 amended by inserting , after a finding that a protected disclosure was a

			 contributing factor, after ordered if.

				(o)Effective

			 dateThis Act shall take effect 30 days after the date of

			 enactment of this Act.

			

	

		May 25, 2005

		Reported without amendment

	

